Case 20-00987-JMM        Doc 32     Filed 04/27/21 Entered 04/27/21 14:29:13           Desc Main
                                   Document      Page 1 of 5



Timothy R. Kurtz, ISB No. 8774
Chapter 7 Bankruptcy Trustee
P.O. Box 956
Boise, ID 83701
Telephone: (208) 287-8125
Facsimile: (208) 287-8130



                          UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF IDAHO

In re:
                                                  Case No. 20-00987-JMM
GOERS, DANIEL WAYNE                               Chapter 7
GOERS, CHERIE LYNN
                                                  MOTION FOR APPROVAL OF
                                                  SALE OF REAL PROPERTY PURSUANT
                               Debtors.
                                                  TO SECTION 363(b) AND APPLICATION
                                                  FOR COMPENSATION OF REALTOR



         Pursuant to 11 U.S.C. § 363(b), Bankruptcy Rules 6004 and 9014, and LBR 2002.1,

Timothy R. Kurtz (the “Trustee”), the Chapter 7 Trustee in the above case, moves this Court for

approval to sell the real property (the “Real Property”) more fully described below and to approve

the compensation to Realtor requested herein. The information required by LBR 2002.1 is set

forth in this motion as follows:

         1.    Description of Real Property. The Real Property consists of residential real

property located at 157 Mores Creek Rim Rd., Boise, Idaho 83716, which is more particularly

described as: T4N R4E MORES CRK RIM RANCHES AMD 2-3 LOT 41 & PTN OF 40 OR

TAX 263 SEC 28 (MH DECLARED REAL PROPERTY); Parcel ID Number

RP04700000041A. The Real Property is also more particularly described in that certain Deed of




MOTION FOR APPROVAL OF SALE OF REAL PROPERTY PURSUANT TO
SECTION 363(b) AND APPLICATION FOR COMPENSATION OF REALTOR - 1
Case 20-00987-JMM         Doc 32     Filed 04/27/21 Entered 04/27/21 14:29:13               Desc Main
                                    Document      Page 2 of 5



Trust recorded in the real property records of Boise County as Instrument No. 248411, and such

legal description is hereby incorporated by reference.

       2.       Date, Time, and Place of Sale. The sale shall be a public auction on May 21, 2021

commencing at 1:00 p.m. MT, Corbett Bottles Real Estate and Marketing LLC, at the address of

839 S. Bridgeway Pl., Eagle, Idaho 83616.

       3.       Material Terms of Sale. The Real Property shall be sold to the highest bidder for

not less than a gross purchase price of $356,000.00. The Trustee has received and accepted from

Jeffrey Lewis Wetherholt and Dawn Marie Wetherholt (the “Buyers”), subject to higher bids and

Court approval, an offer of $356,000.00 for purchase of the Real Property. Trustee is not aware

of any connection between the Buyers and Debtors. Closing will be held at the convenience of the

parties or as soon after Court approval as possible.

       4.       Bidding Procedures.        The opening bid price shall be the Buyers’ bid of

$356,000.00. Any competing overbids shall start at $360,000.00. Minimum bid increments shall

be $1,000.00. Bidders may bid in increments of more than $1,000.00 if desired. In order to

participate in the auction, an overbidder must submit to the Trustee, at least prior to the start of the

auction, certified funds in the amount of $3,500.00, payable to “Timothy R. Kurtz, Trustee.”

Should the overbidder be the winning bidder, these funds will be retained by the Trustee as a

nonrefundable deposit for application against the purchase price at the closing; or returned to the

overbidder in the event that the Bankruptcy Court does not approve the sale. The certified funds

of unsuccessful bidders will be refunded to those parties after the auction.

       5.       Sale Free and Clear. This is not a sale free and clear pursuant to 11 U.S.C. §

363(f). Instead, all valid encumbrances will be paid in full at closing. All valid liens shall attach

to the sale proceeds.

MOTION FOR APPROVAL OF SALE OF REAL PROPERTY PURSUANT TO
SECTION 363(b) AND APPLICATION FOR COMPENSATION OF REALTOR - 2
Case 20-00987-JMM        Doc 32       Filed 04/27/21 Entered 04/27/21 14:29:13         Desc Main
                                     Document      Page 3 of 5



       6.      Fair Market Value. Trustee believes the purchase price is approximate to the fair

market value of the property, based upon his discussion with his realtor and current market

conditions in the Treasure Valley.

       7.      Known Liens or Encumbrances. Idaho Central Credit Union (“Idaho Central”)

holds a first lien securing a debt of approximately $77,437.01 and a second lien HELOC securing

a debt of approximately $50,177.43.

       8.      Homestead Exemption. Debtor claims a $175,000.00 homestead exemption in the

Real Property, which shall be paid from the sale proceeds.

       9.      Distribution of Sale Proceeds. Subject to Court approval, estimates that the sale

proceeds shall be distributed in the following approximate amounts at the time of closing:

                      Sale Price                             $ 356,000.00
                      Less Estimated Deductions:

                      Homestead Exemption                    $ 175,000.00
                      Idaho Central Credit Union Liens       $ 127,614.44
                      Estimated Real Property Taxes          $ 2,000.00
                      6% Realtor Commission                  $ 21,360.00
                      Estimated Closing Costs                $ 2,095.00

                      Total Estimated Deductions             $ 328,069.44

                      Net Proceeds to Estate                 $ 27,930.56

       10.     Objections. Pursuant to Bankruptcy Rule 6004(b), if you object to the sale, you

must file a written objection with the U.S. Bankruptcy Court (550 W. Fort St., Boise, ID 83724)

no later than 21 days from the mailing of this Motion. You must also serve a copy upon the Trustee

(Timothy R. Kurtz, P.O. Box 956, Boise, ID 83701). You may also attend the scheduled hearing

and present your views or support your filed response.



MOTION FOR APPROVAL OF SALE OF REAL PROPERTY PURSUANT TO
SECTION 363(b) AND APPLICATION FOR COMPENSATION OF REALTOR - 3
Case 20-00987-JMM         Doc 32      Filed 04/27/21 Entered 04/27/21 14:29:13          Desc Main
                                     Document      Page 4 of 5



        11.     No Tax Consequences to Bankruptcy Estate. Trustee does not estimate any tax

consequences to the bankruptcy estate from the sale of the Real Property.

        12.     The Trustee believes and certifies that all interested parties have been properly

notified pursuant to Bankruptcy Rules 2002 and 6004, and LBR 2002.1. The Trustee believes the

proposed sale is in the best interest of the estate and creditors.

        13.     THE SUBJECT PROPERTY SHALL BE SOLD AS IS, WHERE IS, AND

WITHOUT WARRANTY OF ANY NATURE WHATSOEVER, EITHER EXPRESSED OR

IMPLIED. The Trustee requests that approval of this sale be effective immediately and the 14-

day stay imposed by Fed. R. Bankr. P 6004(h) and other rules be waived.

        14.     Compensation of Realtor. Trustee filed an Application for an Order Approving

Employment of Professional Realtor (the “Application”) (Dkt. No. 20) on March 1, 2021 to

employ Kent Corbett (“Realtor”) at the rate of 6% of the gross sale price of the Real Property. The

Court entered its Order Approving Employment of Realtor (Dkt. No. 29) on April 9, 2021. Since

April 16, 2021, Realtor listed the Real Property on the MLS. Realtor obtained the purchase offer

from the Buyers that is the subject of this motion. Accordingly, pursuant to 11 U.S.C. § 327 and

330(a), Trustee seeks Court approval of Realtor’s commission of $21,360.00 (6% of the gross sales

price) or 6% of the highest gross bid for the Real Property, should there be competitive bidding at

the auction for the Real Property.

        DATED April 27, 2021.

                                                                     /s/ Timothy R. Kurtz
                                                                     Chapter 7 Bankruptcy Trustee




MOTION FOR APPROVAL OF SALE OF REAL PROPERTY PURSUANT TO
SECTION 363(b) AND APPLICATION FOR COMPENSATION OF REALTOR - 4
Case 20-00987-JMM      Doc 32     Filed 04/27/21 Entered 04/27/21 14:29:13       Desc Main
                                 Document      Page 5 of 5



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 27, 2021, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

US Trustee
ustp.region18.bs.ecf@usdoj.gov

      AND, I FURTHER CERTIFY that on such date I served the foregoing on the following
non-CM/ECF Registered Participants via U.S. Mail, Postage Prepaid:

 Jeffrey Lewis Wetherholt                      See attached matrix
 Dawn Marie Wetherholt
 c/o Derek Clark
 Boise Premier Real Estate
 13827 W. Meadowdale St.
 Boise, Idaho 83713




                                                              /s/ Timothy R. Kurtz
                                                              Chapter 7 Bankruptcy Trustee




MOTION FOR APPROVAL OF SALE OF REAL PROPERTY PURSUANT TO
SECTION 363(b) AND APPLICATION FOR COMPENSATION OF REALTOR - 5
